DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-4 and 7-8 is/are rejected under 35 U.S.C. 102a1/2 as being anticipated by Stojetz et al. (US 2015/0244147).
	With respect to claim 1, Stojetz discloses a light-emitting element (title, fig.3a) comprising: a substrate (fig.3a #1); a semiconductor chip, formed over the substrate, that includes a plurality of semiconductor layers (fig.3a #2/3); a first protective film (fig.3a #9, [0062] passivate and/or protect from external contaminants) formed on a first end face of the semiconductor chip that includes a luminous point from which light is emitted (fig.3a from end of #3); and a first light-absorbing film (fig.3a #8, [0061, 74]) formed on a part of a surface of the first protective film (fig.3a lower portion), wherein the first light-absorbing film covers a part of the surface of the first protective film located on an optical axis of the light and excluding a portion of the surface through which light emitted from the luminous point passes (fig.3a, fig.1b #30).  
With respect to claim 2, Stojetz discloses the first light-absorbing film generates heat by absorbing light ([0074] heat inherently produced by absorbing of the radiation).  
With respect to claim 3, Stojetz discloses the first light-absorbing film is made of metal ([0074]).  
With respect to claim 4, Stojetz discloses the light-emitting element emits light whose wavelength is 535 nm or shorter ([0011]).  
 With respect to claim 7, Stojetz discloses a method for manufacturing a light-emitting element, the method comprising the steps of: forming, over a substrate, a semiconductor chip including a plurality of semiconductor layers ([0009-11]); forming a first protective film on a first end face of the semiconductor chip that includes a luminous point from which light is emitted; and forming a first light-absorbing film on a part of a surface of the first protective film ([0019-20, 74]), Attorney Docket No.: US80122 - 37 -wherein the first light-absorbing film is formed to cover a part of the surface of the first protective film excluding a portion of the surface through which light emitted from the luminous point passes (fig.3a/1b).  
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stojetz in view of Eichler et al. (US 2015/0049776).
With respect to claim 5, Stojetz teaches the device outlined above, including a second protective film formed on a second end face of the semiconductor chip that faces the first end face (fig.5d #10); and a second light modifying layer (fig.5d #12) formed on a surface of the second end face.  Stojetz does not teach forming the second light modifying layer in a manner akin to the front facet (fig.3a). Eichler teaches a similar laser device with absorbing layer (fig.1/11 #5, [0053]) formed with a protective layer (fig.11 #11/13) in a similar formation process (fig.3) wherein the same procedure is said to be usable on the rear facet ([0063]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a similar coating arrangement seen in fig.3a of Stojetz on the rear facet of Stojetz as Eichler has demonstrated such processes to be known and would provide a benefit of protecting the rear facet and eliminating unwanted substrate based light.
Claim 6 is rejected for the same reasons outlined in the rejection of claim 5 above (noting fig.1b #30 of Stojetz demonstrates the absorbing film is not in the path of exit light on the axis).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references teach similar coatings to that of Stojetz:
US 2008/0102546, 9705057, 8913640, 5185290, 2003/0165170





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/Primary Examiner, Art Unit 2828